Citation Nr: 0120233	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of recurrent subluxation of the left (minor) 
shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision that denied an increased 
evaluation for the veteran's post-operative residuals of 
recurrent subluxation of the left (minor) shoulder (rated 20 
percent under Diagnostic Code 5202).  The veteran submitted a 
notice of disagreement in June 2000, and the RO issued a 
statement of the case in June 2000.  The veteran submitted a 
substantive appeal in July 2000.


REMAND

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for post-operative residuals of 
recurrent dislocation of the left (minor) shoulder.

The veteran contends that he has constant pain and discomfort 
in the left shoulder, and that its range of motion is 
reduced.  The veteran also maintains that, although he was 
afforded a VA contract examination in February 2000, this 
examination did not reflect the full extent of his left 
shoulder disability.  The report of the February 2000 
VA contract examination indicates that there was limitation 
of motion of the veteran's left arm with pain, which was made 
worse by his occupation as a letter carrier.  X-rays revealed 
deformities of the humeral head, as well as the glenoid, 
consistent with old healed fractures; no acute fractures or 
dislocations were seen.  The diagnosis was post-operative 
recurrent subluxation of the left shoulder.

A VA imaging profile of the veteran's left shoulder in 
November 1999 revealed the following:  (1) A severe narrowing 
of the left glenohumeral joint with remodeling of the glenoid 
and osteophyte formation; (2) a loose body within the 
axillary recess inferiorly, and an ununited superior labral 
fracture; (3) superior and medial aspects of the humeral head 
were deformed, and the left humeral head was high-riding, 
consistent with probable rotator cuff injury.

The contract examiner did not comment on the imaging study.  
There is no opinion of record as to whether the veteran's 
shoulder disability is manifested by nonunion or fibrous 
union.  The Board may not rely on its own unsubstantiated 
judgment to resolve a medical question, but must support its 
medical conclusions with independent medical evidence in the 
record.  Crowe v. Brown, 7 Vet. App. 238, (1994).  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).

Thus, VA cannot rate the left shoulder disability at this 
time without further medical clarification.  As such, the 
Board finds that the veteran's left shoulder disability 
should be re-examined.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of post-operative residuals of recurrent subluxation of the 
left (minor) shoulder, including the extent he may have 
additional functional impairment due to his pain and painful 
motion, limited or excess movement, weakness, fatigability, 
and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected left shoulder 
disability.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
post-operative residuals of recurrent 
subluxation of the left shoulder since 
1999.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C. § 5103A(b)(2).

2.  The RO should request that the 
examiner who conducted the February 2000 
examination express an opinion as to 
whether the evidence, including the 
imaging study, shows fibrous union or 
nonunion of the humerus.  The examiner 
should review the claims folder prior to 
rendering these opinions, and should note 
such review in the examination report.

3.  If the examiner who conducted the 
February 2000 examination is unavailable 
or unable to provide the necessary 
opinions, the RO should schedule the 
veteran for an examination to determine 
the severity of post-operative residuals 
of the left shoulder disability.  
The examiner should review the claims 
folder, including the service medical 
records and post-service medical records 
and should note such review in the 
examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail, 
including ranges of motion, degrees of 
flexion and abduction and rotation, 
muscle injury, and degenerative joint 
disease. 

The examiner should be asked whether or 
not there is painful motion or weakness 
associated with the left shoulder.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
joint is used repeatedly over a period of 
time. The examiner should also be asked 
to determine whether the left shoulder 
exhibits weakened movement, fatigability, 
or incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.  

The examiner should comment on whether 
there is fibrous union or nonunion of the 
humerus.  The examiner should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in this case.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [see 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (2001)] are fully 
complied with and satisfied.  The RO 
should then review the veteran's claim 
for an increased rating for post-
operative residuals of recurrent 
subluxation of the left (minor) shoulder.  
This review should consider provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, and 
provisions of 38 C.F.R. § 3.321 
concerning an extraschedular evaluation 
based on interference with employment.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that examinations requested in 
connection with this remand are deemed necessary to evaluate 
his claim and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




